DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is a response to applicant’s preliminary amendment filed 08/29/2019. Claims 1-18 are currently pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The terms “distal” and “proximal” have been redefined by applicant as being opposite to the ordinary, customary meaning (see para. [0045] of published application describing the tip or proximal end of the device). Therefore, applicant defines “distal” and “proximal” from the perspective of a patient, whereas the ordinary, customary meaning describes the location of the device from the perspective of the user/operator.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weber (US 2005/0154399 A1).
	Regarding claim 1, Weber discloses (abstract; paras. [0049]-[0101]; figs. 1-24) an intracameral injector needle comprising: 
	a substantially cylindrical body (body of cannula or needle 430 depicted as substantially cylindrical, figs. 16-16b) defining a longitudinal flow path therein (cannula 430 includes lumen for insertion of implant DDS, para. [0092]), the body including a proximal end, a distal end (see figs. 20 and 24, note Weber uses the ordinary, customary meaning of ‘proximal’ and ‘distal’, which is opposite to applicant’s definition; therefore, when referring to Weber’s disclosure, the ordinary meaning of 
	a first bevel of the bevel region (dulled area 33b, para. [0074]; annotated fig. 13A) having a first bevel angle with respect to the outer peripheral face (angle as depicted in fig. 13B); and 
	a second bevel of the bevel region (side bevels 31b and 32b, para. [0074]; annotated fig. 13A) extending from the first bevel to the proximal end (fig. 13A), the second bevel: (1) including a tip of the intracameral injector needle (fig. 13A), and (2) having a second bevel angle with respect to the outer peripheral face (angle as depicted in fig. 13B), the second bevel angle different from the first bevel angle (fig. 13B depicts the first and second angles being different), 
	the first bevel and the second bevel defining a transition therebetween (transition at L1, see fig. 13A), 
	the bevel region having a tapered width (fig. 13B depicts beveled tip being tapered), and 
	the transition longitudinally positioned between the tip of the intracameral injector needle and a location of a maximum width of the bevel region (transition L1 positioned between tip and maximum width, see annotated fig. 13A).

    PNG
    media_image1.png
    479
    818
    media_image1.png
    Greyscale

Annotated Figure 13A of Weber
	Regarding claim 13, Weber discloses the device of claim 1. Weber further discloses an intraocular injection device (implant delivery apparatus 400, para. [0091]; fig. 16), comprising: the intracameral injector needle of claim 1 (includes cannula 430 as described above, fig. 16).


	Regarding claim 7, Weber discloses (abstract; paras. [0049]-[0101]; figs. 1-24) an intracameral injector needle comprising: 
	a substantially cylindrical body (body of cannula or needle 430 depicted as substantially cylindrical, figs. 16-16b) defining a longitudinal flow path therein (cannula 430 includes lumen for insertion of implant DDS, para. [0092]), the body including a proximal end, a distal end (see figs. 20 and 24, note Weber uses the ordinary, customary meaning of ‘proximal’ and ‘distal’, which is opposite to applicant’s definition; therefore, when referring to Weber’s disclosure, the ordinary meaning of 
	a first bevel of the bevel region (dulled area 33b, para. [0074]; annotated fig. 13A) having a first bevel angle with respect to the outer peripheral face (angle as depicted in fig. 13B); and 
	a second bevel of the bevel region (side bevels 31b and 32b, para. [0074]; annotated fig. 13A) extending from the first bevel (fig. 13A), the second bevel: (1) including a tip of the intracameral injector needle (fig. 13A), and (2) having a second bevel angle with respect to the outer peripheral face (angle as depicted in fig. 13B), the second bevel angle different from the first bevel angle (fig. 13B depicts the first and second angles being different), 
	the first bevel and the second bevel defining a transition therebetween (transition at L1, see fig. 13A), 
	the bevel region having a tapered height (fig. 13B depicts beveled tip being tapered along its height), and 
	the transition vertically disposed at a position below 50% of a maximum height of the bevel region (side bevels 31b and 32b constitute one quarter or less of bevel tip, such that transition would fall below 50% of maximum height of beveled region, para. [0074]).
	Regarding claim 16, Weber discloses the device of claim 7. Weber further discloses an intraocular injection device (implant delivery apparatus 400, para. [0091]; fig. 16), comprising: the intracameral injector needle of claim 7 (includes cannula 430 as described above, fig. 16).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Iwase (US 2013/0218102 A1).
	Regarding claim 2, Weber discloses the device of claim 1.

	Iwase teaches (paras. [0038]-[0043] and [0056]; figs. 1-6), in the same field of endeavor, a medical hollow needle including a first bevel (26, para. [0041]) and a second bevel (second and third inclined surfaces 30 and 32, para. [0042]; fig. 1), the first bevel having a first bevel angle with respect to the outer peripheral face (angle alpha, para. [0041]) between about 7.5 degrees and about 11.5 degrees (angle alpha may be 10 degrees and within the range of 8-12 degrees, para. [0056]), for the purpose of reducing variation in puncture resistance at the time of needle puncture and lowering peak level of puncture resistance, reducing the level of patient’s pain (paras. [0049] and [0055]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Weber’s device to include a first bevel angle between about 7.5 degrees and about 11.5 degrees as claimed, as taught in Iwase, in order to reduce variation in puncture resistance at the time of needle puncture and lower peak level of puncture resistance, reducing the level of patient’s pain.
	Regarding claim 3, Weber (as modified) teaches the device of claim 2. Weber (as modified) further teaches wherein the first bevel angle with respect to the outer peripheral face is about 9.5 degrees (angle alpha within the range of 8-12 degrees, para. [0056]).
	Regarding claim 4, Weber discloses the device of claim 1.
	However, Weber fails to disclose wherein the second bevel angle with respect to the outer peripheral face is between about 18 degrees and about 22 degrees.
	Iwase teaches (paras. [0038]-[0043] and [0056]; figs. 1-6), in the same field of endeavor, a medical hollow needle including a first bevel (26, para. [0041]) and a second bevel (second and third inclined surfaces 30 and 32, para. [0042]; fig. 1), the second bevel having a second bevel angle with respect to the outer peripheral face (angle beta, para. [0043]) between about 18 degrees and about 22 
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Weber’s device to include a second bevel angle between about 18 degrees and about 22 degrees as claimed, as taught in Iwase, in order to reduce variation in puncture resistance at the time of needle puncture and lower peak level of puncture resistance, reducing the level of patient’s pain.
	Regarding claim 5, Weber discloses the device of claim 1.
	However, Weber fails to disclose wherein the second bevel angle with respect to the outer peripheral face is about 20 degrees.
	Iwase teaches (paras. [0038]-[0043] and [0056]; figs. 1-6), in the same field of endeavor, a medical hollow needle including a first bevel (26, para. [0041]) and a second bevel (second and third inclined surfaces 30 and 32, para. [0042]; fig. 1), the second bevel having a second bevel angle with respect to the outer peripheral face (angle beta, para. [0043]) of about 20 degrees (angle beta may be within the range of 16-20 degrees, para. [0056]), for the purpose of reducing variation in puncture resistance at the time of needle puncture and lowering peak level of puncture resistance, reducing the level of patient’s pain (paras. [0049] and [0055]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Weber’s device to include a second bevel angle of about 20 degrees as claimed, as taught in Iwase, in order to reduce variation in puncture resistance at the time of needle puncture and lower peak level of puncture resistance, reducing the level of patient’s pain.
	Regarding claim 6, Weber discloses the device of claim 1.

	Iwase teaches (paras. [0038]-[0043] and [0056]; figs. 1-6), in the same field of endeavor, a medical hollow needle including a first bevel (26, para. [0041]) and a second bevel (second and third inclined surfaces 30 and 32, para. [0042]; fig. 1) spaced from a tip of the needle (fig. 1), and a transition between the first and second bevel (ridge lines 46 and 48, fig. 1), wherein the transition is positioned greater than 600 µm from the tip of the needle (length of second and third inclined surfaces in a range of 1.3-1.7 mm, or 1300-1700 µm, therefore greater than 600 µm, para. [0056]), for the purpose of reducing variation in puncture resistance at the time of needle puncture and lowering peak level of puncture resistance, reducing the level of patient’s pain (paras. [0049] and [0055]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Weber’s device to include the transition positioned greater than 600 µm from the tip of the needle as claimed, as taught in Iwase, in order to reduce variation in puncture resistance at the time of needle puncture and lower peak level of puncture resistance, reducing the level of patient’s pain.
	Regarding claim 8, Weber discloses the device of claim 7.
	However, Weber fails to disclose wherein the first bevel angle with respect to the outer peripheral face is between about 7.5 degrees and about 11.5 degrees.
	Iwase teaches (paras. [0038]-[0043] and [0056]; figs. 1-6), in the same field of endeavor, a medical hollow needle including a first bevel (26, para. [0041]) and a second bevel (second and third inclined surfaces 30 and 32, para. [0042]; fig. 1), the first bevel having a first bevel angle with respect to the outer peripheral face (angle alpha, para. [0041]) between about 7.5 degrees and about 11.5 degrees (angle alpha may be 10 degrees and within the range of 8-12 degrees, para. [0056]), for the purpose of 
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Weber’s device to include a first bevel angle between about 7.5 degrees and about 11.5 degrees as claimed, as taught in Iwase, in order to reduce variation in puncture resistance at the time of needle puncture and lower peak level of puncture resistance, reducing the level of patient’s pain.
	Regarding claim 9, Weber (as modified) teaches the device of claim 8. Weber (as modified) further teaches wherein the first bevel angle with respect to the outer peripheral face is about 9.5 degrees (angle alpha within the range of 8-12 degrees, para. [0056]).
	Regarding claim 10, Weber discloses the device of claim 7.
	However, Weber fails to disclose wherein the second bevel angle with respect to the outer peripheral face is between about 18 degrees and about 22 degrees.
	Iwase teaches (paras. [0038]-[0043] and [0056]; figs. 1-6), in the same field of endeavor, a medical hollow needle including a first bevel (26, para. [0041]) and a second bevel (second and third inclined surfaces 30 and 32, para. [0042]; fig. 1), the second bevel having a second bevel angle with respect to the outer peripheral face (angle beta, para. [0043]) between about 18 degrees and about 22 degrees (angle beta may be 18 degrees and within the range of 16-20 degrees, para. [0056]), for the purpose of reducing variation in puncture resistance at the time of needle puncture and lowering peak level of puncture resistance, reducing the level of patient’s pain (paras. [0049] and [0055]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Weber’s device to include a second bevel angle between about 18 degrees and about 22 degrees as claimed, as taught in Iwase, in order to reduce variation in puncture 
	Regarding claim 11, Weber discloses the device of claim 7.
	However, Weber fails to disclose wherein the second bevel angle with respect to the outer peripheral face is about 20 degrees.
	Iwase teaches (paras. [0038]-[0043] and [0056]; figs. 1-6), in the same field of endeavor, a medical hollow needle including a first bevel (26, para. [0041]) and a second bevel (second and third inclined surfaces 30 and 32, para. [0042]; fig. 1), the second bevel having a second bevel angle with respect to the outer peripheral face (angle beta, para. [0043]) of about 20 degrees (angle beta may be within the range of 16-20 degrees, para. [0056]), for the purpose of reducing variation in puncture resistance at the time of needle puncture and lowering peak level of puncture resistance, reducing the level of patient’s pain (paras. [0049] and [0055]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Weber’s device to include a second bevel angle of about 20 degrees as claimed, as taught in Iwase, in order to reduce variation in puncture resistance at the time of needle puncture and lower peak level of puncture resistance, reducing the level of patient’s pain.
	Regarding claim 12, Weber discloses the device of claim 7.
	However, Weber fails to disclose wherein the transition is positioned one of less than 500 µm and greater than 600 µm from the tip of the intracameral injector needle.
	Iwase teaches (paras. [0038]-[0043] and [0056]; figs. 1-6), in the same field of endeavor, a medical hollow needle including a first bevel (26, para. [0041]) and a second bevel (second and third inclined surfaces 30 and 32, para. [0042]; fig. 1) spaced from a tip of the needle (fig. 1), and a transition between the first and second bevel (ridge lines 46 and 48, fig. 1), wherein the transition is positioned greater than 600 µm from the tip of the needle (length of second and third inclined surfaces in a range 
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Weber’s device to include the transition positioned greater than 600 µm from the tip of the needle as claimed, as taught in Iwase, in order to reduce variation in puncture resistance at the time of needle puncture and lower peak level of puncture resistance, reducing the level of patient’s pain.
Claims 14-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Solowey (US 3405713).
	Regarding claim 14, Weber discloses the device of claim 13. 
	Weber further discloses further comprising: a cap (440, para. [0091]) having a proximal end, a distal end, and a longitudinal axis (fig. 16); a needle hub (nose cone 420, para. [0091]; fig. 24) at least partially disposed within the cap (cap 440 fits over nose cone 420, para. [0091]; fig. 24); the intracameral injector needle disposed within a hub pocket of the needle hub (nose cone 420 receives cannula assembly, para. [0095]; figs. 20-24); an applicator connected to the needle hub (ejector button 460, which is connected to nose cone 420 via housing 410 to cause ejection of the implant, para. [0092]; fig. 22); and at least one implant (DDS, para. [0092]) disposed within the intracameral injector needle (para. [0092]; fig. 24), the intracameral injector needle and the at least one implant substantially aligned with one another along the longitudinal axis of the cap (fig. 24 depicts cannula 430 and implant DDS aligned along longitudinal axis of cap 440).
	However, Weber fails to disclose the cap including a bristle retainer at least partially disposed therewithin at the distal end thereof, the bristle retainer having a bristle at least partially disposed therewithin.

	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Weber’s device to include the cap including a bristle retainer as claimed, as taught by Solowey, in order to securely seal the end of the needle opening and protect the needle against contact with foreign object prior to use.
	Regarding claim 15, Weber discloses the device of claim 1. 
	Weber further discloses a method of administering an implant to a patient (para. [0116]; figs. 16-24), the method comprising: providing an intraocular injection device (implant delivery apparatus 400, para. [0091]), including a preloaded needle hub assembly (includes nose cone 420, para. [0091]) and an applicator handle (housing 410, which would be held by user, paras. [0091] and [0116]), the preloaded needle hub assembly including: the intracameral injector needle of claim 1 (cannula 430 as discussed above), an implant (DDS, para. [0092]); applying force to the intracameral injector needle to penetrate a biological membrane (force applied to linkage and needle to push needle forward and into eye, para. [0116]); and actuating the applicator handle such that the implant is linearly advanced through the intracameral injector needle (DDS delivered by actuating lever of device 400, para. [0116]).
	However, Weber fails to disclose a bristle disposed within a bristle retainer.
	Solowey teaches (col. 1 line 65-col. 2 line 50; figs. 2-4), in the same field of endeavor, a needle blocker including a cap (30, fig. 2) including a bristle retainer (sleeve 34, col. 2 lines 29-39; fig. 2), and a bristle (blocker member 32, col. 2 lines 23-28; fig. 2) disposed within the bristle retainer (fig. 2), for the 
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Weber’s device to include the cap including a bristle retainer as claimed, as taught by Solowey, in order to securely seal the end of the needle opening and protect the needle against contact with foreign object prior to use.
	Regarding claim 17, Weber discloses the device of claim 16.
	Weber further discloses further comprising: a cap (440, para. [0091]) having a proximal end, a distal end, and a longitudinal axis (fig. 16); a needle hub (nose cone 440, para. [0091]; fig. 24) at least partially disposed within the cap (cap 440 fits over nose cone 420, para. [0091]; fig. 24); the intracameral injector needle disposed within a hub pocket of the needle hub (nose cone 420 receives cannula assembly, para. [0095]; figs. 20-24); an applicator connected to the needle hub (ejector button 460, which is connected to nose cone 420 via housing 410 to cause ejection of the implant, para. [0092]; fig. 22); and at least one implant (DDS, para. [0092]) disposed within the intracameral injector needle (para. [0092]; fig. 24), the intracameral injector needle and the at least one implant substantially aligned with one another along the longitudinal axis of the cap (fig. 24 depicts cannula 430 and implant DDS aligned along longitudinal axis of cap 440).
	However, Weber fails to disclose the cap including a bristle retainer at least partially disposed therewithin at the distal end thereof, the bristle retainer having a bristle at least partially disposed therewithin.
	Solowey teaches (col. 1 line 65-col. 2 line 50; figs. 2-4), in the same field of endeavor, a needle blocker including a cap (30, fig. 2) including a bristle retainer (sleeve 34, col. 2 lines 29-39; fig. 2) at least partially disposed therewithin at the distal end thereof (sleeve 34 extends to proximal end of 30, fig. 2), the bristle retainer having a bristle (blocker member 32, col. 2 lines 23-28; fig. 2) at least partially 
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Weber’s device to include the cap including a bristle retainer as claimed, as taught by Solowey, in order to securely seal the end of the needle opening and protect the needle against contact with foreign object prior to use.
	Regarding claim 18, Weber discloses the device of claim 7.
	Weber further discloses a method of administering an implant to a patient (para. [0116]; figs. 16-24), the method comprising: providing an intraocular injection device (implant delivery apparatus 400, para. [0091]), including a preloaded needle hub assembly (includes nose cone 420, para. [0091]) and an applicator handle (housing 410, which would be held by user, paras. [0091] and [0116]), the preloaded needle hub assembly including: the intracameral injector needle of claim 7 (cannula 430 as discussed above), an implant (DDS, para. [0092]); applying force to the intracameral injector needle to penetrate a biological membrane (force applied to linkage and needle to push needle forward and into eye, para. [0116]); and actuating the applicator handle such that the implant is linearly advanced through the intracameral injector needle (DDS delivered by actuating lever of device 400, para. [0116]).
	However, Weber fails to disclose a bristle disposed within a bristle retainer.
	Solowey teaches (col. 1 line 65-col. 2 line 50; figs. 2-4), in the same field of endeavor, a needle blocker including a cap (30, fig. 2) including a bristle retainer (sleeve 34, col. 2 lines 29-39; fig. 2), and a bristle (blocker member 32, col. 2 lines 23-28; fig. 2) disposed within the bristle retainer (fig. 2), for the purpose of securely sealing the end of the needle opening and protecting the needle against contact with foreign object prior to use (col. 2 lines 16-23 and 40-45).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Weber’s device to include the cap including a bristle retainer as .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2001/0039402 A1 to Prais, disclosing a needle assembly including a beveled needle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGID K BYRD/Examiner, Art Unit 3771                                                                                                                                                                                                        
/DIANE D YABUT/Primary Examiner, Art Unit 3771